UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-6515



KELVIN J. MILES,

                                           Petitioner - Appellant,

          versus


LLOYD WATERS, Warden,

                                            Respondent - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(CA-03-663-AW)


Submitted:   June 26, 2003                 Decided:     July 18, 2003


Before NIEMEYER, MICHAEL, and   MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kelvin J. Miles, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Kelvin   J.   Miles,   a    state       prisoner,   seeks    to   appeal   the

district court’s order denying relief on his petition filed under

28 U.S.C. § 2254 (2000).        An appeal may not be taken from the final

order in a § 2254 proceeding unless a circuit justice or judge

issues a certificate of appealability.                28 U.S.C. § 2253(c)(1)

(2000).   A certificate of appealability will not issue for claims

addressed by a district court absent “a substantial showing of the

denial of a constitutional right.”             28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists   would    find   both    that       his   constitutional      claims   are

debatable and that any dispositive procedural rulings by the

district court are also debatable or wrong.                      See Miller-El v

Cockrell, 123 S. Ct. 1029, 1040 (2003); Slack v. McDaniel, 529 U.S.

473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683 (4th Cir.), cert.

denied, 534 U.S. 941 (2001).         We have independently reviewed the

record and conclude that Miles has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss the

appeal.   We deny leave to proceed in forma pauperis and dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                        DISMISSED


                                         2